

117 S1725 IS: To grant a Federal charter to the National American Indian Veterans, Incorporated.
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1725IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Rounds (for himself, Mr. Luján, Mr. Thune, Mr. Rubio, Mr. Sullivan, Mr. Inhofe, Mr. Cramer, Mr. Daines, Mr. Cassidy, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo grant a Federal charter to the National American Indian Veterans, Incorporated.1.Recognition as corporation and grant of Federal charter for National American Indian Veterans,
 Incorporated(a)In generalPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1503 the following:1504National American Indian Veterans, IncorporatedSec.150401. Organization.150402. Purposes.150403. Membership.150404. Board of directors.150405. Officers.150406. Nondiscrimination.150407. Powers.150408. Exclusive right to name, seals, emblems, and badges.150409. Restrictions.150410. Duty to maintain tax-exempt status.150411. Records and inspection.150412. Service of process.150413. Liability for acts of officers and agents.150414. Failure to comply with requirements.150415. Annual report.150401OrganizationThe National American Indian Veterans, Incorporated, a nonprofit corporation organized in the United States (referred to in this chapter the corporation), is a federally chartered corporation.150402.PurposesThe purposes of the corporation are those stated in the articles of incorporation, constitution, and bylaws of the corporation, and include a commitment—(1)to uphold and defend the Constitution of the United States while respecting the sovereignty of the American Indian Nations;(2)to unite under one body all American Indian veterans who served in the Armed Forces of United States;(3)to be an advocate on behalf of all American Indian veterans without regard to whether they served during times of peace, conflict, or war;(4)to promote social welfare (including educational, economic, social, physical, and cultural values and traditional healing) in the United States by encouraging the growth and development, readjustment, self-respect, self-confidence, contributions, and self-identity of American Indian veterans;(5)to serve as an advocate for the needs of American Indian veterans and their families and survivors in their dealings with all Federal and State government agencies;(6)to promote, support, and utilize research, on a nonpartisan basis, pertaining to the relationship between American Indian veterans and American society; and(7)to provide technical assistance to the Bureau of Indian Affairs regional areas that are not served by any veterans committee or organization or program by—(A)providing outreach service to Indian Tribes in need; and(B)training and educating Tribal Veterans Service Officers for Indian Tribes in need.150403.MembershipSubject to section 150406, eligibility for membership in the corporation, and the rights and privileges of members, shall be as provided in the constitution and bylaws of the corporation.150404.Board of directorsSubject to section 150406, the board of directors of the corporation, and the responsibilities of the board, shall be as provided in the constitution and bylaws of the corporation and in conformity with the laws under which the corporation is incorporated.150405.OfficersSubject to section 150406, the officers of the corporation, and the election of such officers, shall be as provided in the constitution and bylaws of the corporation and in conformity with the laws of the jurisdiction under which the corporation is incorporated.150406.NondiscriminationIn establishing the conditions of membership in the corporation, and in determining the requirements for serving on the board of directors or as an officer of the corporation, the corporation may not discriminate on the basis of race, color, religion, sex, national origin, handicap, or age.150407.PowersThe corporation shall have only those powers granted the corporation through its articles of incorporation, constitution, and bylaws, which shall conform to the laws of the jurisdiction under which the corporation is incorporated.150408.Exclusive right to name, seals, emblems, and badges(a)In generalThe corporation shall have the sole and exclusive right to use the names National American Indian Veterans, Incorporated and National American Indian Veterans, and such seals, emblems, and badges as the corporation may lawfully adopt.(b)EffectNothing in this section interferes or conflicts with any established or vested rights.150409.Restrictions(a)Stock and dividendsThe corporation may not—(1)issue any shares of stock; or(2)declare or pay any dividends.(b)Distribution of income or assets(1)In generalThe income or assets of the corporation may not—(A)inure to any person who is a member, officer, or director of the corporation; or (B)be distributed to any such person during the life of the charter granted by this chapter.(2)EffectNothing in this subsection prevents the payment of reasonable compensation to the officers of the corporation, or reimbursement for actual and necessary expenses, in amounts approved by the board of directors.(c)LoansThe corporation may not make any loan to any officer, director, member, or employee of the corporation.(d)No federal endorsementThe corporation may not claim congressional approval or Federal Government authority by virtue of the charter granted by this chapter for any of the activities of the corporation.150410.Duty to maintain tax-exempt statusThe corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986.150411.Records and inspection(a)RecordsThe corporation shall keep—(1)correct and complete books and records of accounts;(2)minutes of any proceeding of the corporation involving any of member of the corporation, the board of directors, or any committee having authority under the board of directors; and(3)at the principal office of the corporation, a record of the names and addresses of all members of the corporation having the right to vote.(b)Inspection(1)In generalAll books and records of the corporation may be inspected by any member having the right to vote, or by any agent or attorney of such a member, for any proper purpose, at any reasonable time.(2)EffectNothing in this section contravenes—(A)the laws of the jurisdiction under which the corporation is incorporated; or (B)the laws of those jurisdictions within the United States and its territories within which the corporation carries out activities in furtherance of the purposes of the corporation.150412.Service of processWith respect to service of process, the corporation shall comply with the laws of—(1)the jurisdiction under which the corporation is incorporated; and(2)those jurisdictions within the United States and its territories within which the corporation carries out activities in furtherance of the purposes of the corporation.150413.Liability for acts of officers and agentsThe corporation shall be liable for the acts of the officers and agents of the corporation acting within the scope of their authority.150414.Failure to comply with requirementsIf the corporation fails to comply with any of the requirements of this chapter, including the requirement under section 150410 to maintain its status as an organization exempt from taxation, the charter granted by this chapter shall expire.150415.Annual report(a)In generalThe corporation shall submit to Congress an annual report describing the activities of the corporation during the preceding fiscal year.(b)Submittal dateEach annual report under this section shall be submitted at the same time as the report of the audit of the corporation required by section 10101(b).(c)Report not public documentNo annual report under this section shall be printed as a public document..(b)Clerical amendmentThe table of chapters for subtitle II of title 36, United States Code, is amended by inserting after the item relating to chapter 1503 the following:1504. National American Indian Veterans, Incorporated 150401.